          Case 1:19-cv-00727-APM Document 38 Filed 07/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                   Plaintiff,

          v.                                        Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                   Defendants.


                   DEFENDANTS’ NOTICE OF CLASSIFIED LODGING

       Defendants, through undersigned counsel, hereby provide notice that today, July 31, 2020,

Defendants are lodging for submission classified information in support of their motion to dismiss

or, in the alternative, for summary judgment, ECF No. 27, and in support of their opposition to

Plaintiff’s cross-motion for summary judgment, ECF No. 37. This ex parte, in camera submission

includes classified portions of the Administrative Record in this matter. See 50 U.S.C. § 1702(c)

(permitting ex parte, in camera review of classified information used in designations pursuant to

the International Emergency Economic Powers Act); Executive Order 13,526, 75 Fed. Reg. 707

(Dec. 29, 2009) (governing national security information). This submission further includes

information that was withheld from the unredacted Administrative Record because it contains

confidential business information. The submission is being lodged for secure storage and for secure

transmission to the Court (upon request) with the U.S. Department of Justice, Litigation Security

Group, Washington, DC, (202) 514-9016. The Court may contact undersigned counsel, or the




                                                1
          Case 1:19-cv-00727-APM Document 38 Filed 07/31/20 Page 2 of 2



Litigation Security Group, to assist in securing delivery of this submission for review at the Court’s

convenience.



       Dated: July 31, 2020                           Respectfully submitted,

                                                      ETHAN P. DAVIS
                                                      Acting Assistant Attorney General

                                                      DIANE KELLEHER
                                                      Assistant Director

                                                        /s/ Amy E. Powell
                                                      AMY E. POWELL
                                                      Trial Attorney, Federal Programs Branch
                                                      Civil Division, Department of Justice
                                                      c/o U.S. Attorney’s Office
                                                      150 Fayetteville St., Suite 2100
                                                      Raleigh, NC 27601
                                                      Phone: 919-856-4013
                                                      Email: amy.powell@usdoj.gov




                                                  2
